Exhibit 10.1(c)
ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

              Credit Line Account       Account Number    
ABERCROMBIE &*FITCH *MGMT CO *ATTN Scott Lipesky*TRSR
  5V   66658   VH
 
            Collateral Account       Account Number    
ABERCROMBIE &*FITCH MGMT CO ATTN Scott Lipesky TRSR
  VH   03367   VH67

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at its home office. Any conflict
between the terms of the Agreement and this Addendum shall be resolved in
accordance with the terms of this Addendum. Defined terms used herein to have
the respective meanings set forth in the Agreement unless otherwise defined in
this Addendum.

A.   The Bank, UBS Financial Services Inc. and the Borrower each acknowledge and
agree that:

Definitions

1.   The Agreement is amended by adding the following definitions in Section 1:

  “•   “Additional Payments” has the meaning specified in Section 5 g).

  •   “ARS Collateral” means any and all Collateral consisting of Auction Rate
Securities.

  •   “ARS Payments” has the meaning specified in Section 5 g).

  •   “Auction Rate Securities” means any and all securities determined by the
Bank, in its sole and absolute discretion, as being commonly referred to as
“Auction Rate Securities,” which, for greater certainty, include, without
limitation, debt securities on which the interest rate payable is periodically
re-set by an auction process and/or equity securities on which any dividend
payable is periodically re-set by an auction process.

  •   “Taxable SLARC Maximum Auction Rate” means the applicable “reset rate,”
“maximum auction rate” or other similar rate as may be specified in the
prospectus or other documentation governing any applicable Taxable Student Loan
Auction Rate Securities as representing the failed auction rate or similar rate
payable on such Auction Rate Securities, in each case expressed as a per-annum
rate and as calculated in the Bank’s sole and absolute discretion.

  •   “Taxable Student Loan Auction Rate Securities” means any and all Auction
Rate Securities Collateral consisting of securities determined by the Bank, in
its sole and absolute discretion, as being commonly referred to as “Student Loan
Auction Rate Securities” and on which the interest or dividend rate paid or
payable to the Borrower by the issuer of such securities is taxable to the
Borrower.”

 

 



--------------------------------------------------------------------------------



 



Terms of Advances

2.   The Agreement is amended by adding the following as Section 3 e):

“The Borrower acknowledges that the Bank will not make an Advance against the
ARS Collateral in amounts equal to the fair market or par value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank. In requesting an Approved Amount equal to the par value of the ARS
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to the Bank so that the Bank will consider making Advances
from time to time in accordance with the terms of this Agreement and in amounts
equal to, in the aggregate, the par value of the ARS Collateral at the date of
an Advance. In addition, the Borrower, the Bank and UBS Financial Services Inc.
acknowledge and agree that if (a) the Bank is repaid all of the Credit Line
Obligations due to the Bank under the Agreement and this Addendum and (b) as
part of such repayment, the Bank realizes on the additional collateral and/or
assurances pledged or otherwise provided by UBS Financial Services and/or any
such third party to the Bank, then the Agreement shall not terminate and the
Bank shall automatically assign to UBS Financial Services Inc. and any such
third party, and UBS Financial Services Inc. and any such third party shall
automatically assume and be subrogated to, all of the Bank’s rights, claims and
interest in and under the Agreement and this Addendum, including without
limitation, the security interest in the Collateral, including without
limitation the ARS Collateral, granted the Bank under the Agreement and this
Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
and all such Collateral) to the extent of the amount that the Bank has realized
on all or any part of the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank in order to effect the repayment of the Credit Line Obligations due to the
Bank under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”
Interest

3.   The Agreement is amended by adding the following as a new Section 4 d),
Section 4 e) and Section 4 f):

  “d)   Notwithstanding anything to the contrary in this Agreement, and subject
to the provisions of Sections 4 e) and f) of this Agreement, the interest rate
charged on any and all outstanding Variable Rate Advances shall be the lesser of
(i) the amount prescribed by Sections 4 a), b), or c) of this Agreement, as
applicable, and (ii) the then applicable weighted average rate of interest or
dividend rate paid to the Borrower by the issuer of the ARS Collateral.

 

2



--------------------------------------------------------------------------------



 



  e)   The Bank and the Borrower acknowledge and agree that the Bank shall be
entitled to determine or adjust, at any time and from time to time, the interest
rate payable by the Borrower to the Bank on all or any part of the outstanding
Variable Rate Advances to reflect any changes in the composition of the ARS
Collateral, to address any inability to determine interest rates, or for any
other reason that, in the Bank’s sole and absolute discretion, is necessary to
give effect to the intent of the provisions of this Agreement, including,
without limitation, this Section 4 (it being acknowledged and agreed that the
provisions of this Section 4 are intended to cause the interest payable by the
Borrower under this Agreement to equal the interest or dividend rate payable to
the Borrower by the issuer of any ARS Collateral) and any and all such
adjustments by the Bank hereunder shall be conclusive and binding on the Bank
and the Borrower absent manifest error.

  f)   If and to the extent that any or all of the ARS Collateral consists of
Taxable Student Loan Auction Rate Securities, then notwithstanding anything to
the contrary in this Agreement, when calculating such weighted average interest
rate, the interest rate paid to the Borrower with respect to such Taxable
Student Loan Auction Rate Securities shall be deemed to be equal to (i) for the
period from the date of this Addendum through and including January 21, 2009,
the applicable coupon rate(s) and (ii) from January 22, 2009 and thereafter, the
then applicable Taxable SLARC Maximum Auction Rate, for, and to the extent of,
such Taxable Student Loan Auction Rate Securities. The Borrower will be charged
interest on the Loan in months in which the Borrower does not receive interest
on the Taxable Student Loan Auction Rate Securities.”

Payments

4.   The Agreement is amended by adding the following as Section 5 g):

“The Borrower will make additional payments (“Additional Payments”) as follows:

  •   The proceeds of any liquidation, redemption, sale or other disposition of
all or part of the ARS Collateral will be automatically transferred to the Bank
as payments. The amount of these payments will be determined by the proceeds
received in the Collateral Account, and may be as much as the total Credit Line
Obligations.

  •   All other interest, dividends, distributions, premiums, other income and
payments that are received in the Collateral Account in respect of any ARS
Collateral will be automatically transferred to the Bank as payments. These are
referred to as “ARS Payments.” The amount of each ARS Payment will vary, based
on the proceeds received in the Collateral Account. The Bank estimates that the
ARS Payments will range from zero to fifteen ($15.00) dollars per month per
$1,000 in par value of Pledged ARS. The Bank will notify the Borrower at least
ten (10) days in advance of any ARS Payment that falls outside of this range. If
the Borrower would prefer to have advance notice of each payment to be made to
Advances, the Borrower may cancel ARS Payments as described below.

 

3



--------------------------------------------------------------------------------



 



  •   The Borrower agrees that any cash, check or other deposit (other than a
deposit of securities) made to the Collateral Account is an individual
authorization to have such amount transferred to the Bank as a payment. The
amount of each payment is the amount of the deposit.

Each Additional Payment will be applied, as of the date received by the Bank, in
the manner set forth in the last sentence of Section 5 d). The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.
The Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice. If the Borrower stops ARS Payments, the Borrower
will continue to be obligated to pay principal, interest, and other amounts
pursuant to the Agreement. If the Borrower elects to cancel ARS Payments, all
other Additional Payments will be cancelled. Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts. Your notice to cancel must be sent to: Attention: Head of Credit Risk
Monitoring, UBS Bank USA, 299 South Main Street, Suite 2275, Salt Lake City,
Utah 84111, or call (801) 741-0310.
Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
the Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then the Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, or (2) require the Borrower to make payment of all accrued
and unpaid interest.”

 

4



--------------------------------------------------------------------------------



 



Remedies

5.   The Agreement is amended by adding the following as Section 10 e):

“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of sale may be lower than might be otherwise
obtained in another method of sale, and the Borrower hereby agrees that any such
sale shall not be considered to be not commercially reasonable solely because of
such lower price. The Borrower understands that there may not be a liquid market
for the Collateral and that, as a result, the price received for the Collateral
upon liquidation or sale by the Bank may be substantially less than the Borrower
paid for such Collateral or than the last market value available for it, if any.
The Borrower further agrees that any sale by the Bank shall not be considered to
be not commercially reasonable solely because there are few (including only one)
or no third parties who submit bids or otherwise offer to buy the Collateral.
The Borrower understands that the Bank’s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations, and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral. The Borrower
agrees that the Bank shall have the right to restrict any prospective purchasers
to those who, in the Bank’s sole discretion, the Bank deems to be qualified. The
Borrower acknowledges that the Bank shall have sole authority to determine,
without limitation, the time, place, method of advertisement and manner of sale
and that the Bank may delay or adjourn any such sale in its sole discretion. The
Borrower expressly authorizes the Bank to take any action with respect to the
Collateral as the Bank deems necessary or advisable to facilitate any
liquidation or sale, and the Borrower agrees that the Bank shall not be held
liable for taking or failing to take any such action, regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken, as applicable. The Borrower hereby waives, to the fullest extent
permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that the Borrower would otherwise have with
respect to a sale of the Collateral.”
Representations, Warranties and Covenants by the Loan Parties

6.   The Agreement is amended by adding the following as Section 11 g):

  “g)   If at any time there are Credit Line Obligations outstanding under the
Credit Line, then in connection with any ARS Collateral, if at any time any such
ARS Collateral may be sold, exchanged, redeemed, transferred or otherwise
conveyed by the Borrower for gross proceeds that are, in the aggregate, not less
than the par value of such Auction Rate Securities to any party, including,
without limitation, to UBS Financial Services Inc. and/or any of its affiliates
(any such sale, exchange, redemption, transfer or conveyance referred to herein
as an “ARS Liquidation”), the Borrower agrees (i) to immediately effect such ARS
Liquidation to the extent necessary to satisfy all Credit Line Obligations in
full and (ii) that the proceeds of any such ARS Liquidation so effected shall be
immediately and automatically used to pay down any and all such outstanding
Credit Line Obligations to the extent of such proceeds. The Borrower hereby
acknowledges and agrees with the Bank and directs UBS Financial Services Inc.
that to the extent permitted by applicable law, this Section 11 g) shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect an ARS Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with the Bank and UBS Financial Services Inc. to execute and
deliver to the Bank and/or UBS Financial Services Inc. such further documents
and agreements as may be necessary in the sole and absolute discretion of the
Bank and/or UBS Financial Services Inc. to effect the foregoing irrevocable
instruction, direction and standing sell order.”

 

5



--------------------------------------------------------------------------------



 



Waivers

7.   The Agreement is amended by adding the following as Section 21:

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”
Schedules I and II

8.   a)   Schedule I of the Agreement is amended in its entirety to read as
follows:

         
$25,001 to $499,999
    2.750 %
$500,000 to $999,999
    1.750 %
$1,000,000 to $4,999,999
    1.500 %
$5,000,000 and over
    1.250 %

  b)   Schedule II of the Agreement is deleted in its entirety and replaced
with: “[Intentionally Deleted].”

No Fixed Rate Advances/Prime Credit Lines

9.   The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement: (a) the Borrower shall not request
and the Bank shall not make a Fixed Rate Advance; and (b) there shall be no
Prime Credit Line facilities available under the Agreement.

Alternative Financing

10.   If at any time the Bank exercises its right of demand under Section 5 a),
Section 5 b) and Section 10 b) of the Loan Agreement for any reason other than
(i) the occurrence of an Event under Sections 10 a) (iv), (v), (vii), (ix) (if
and to the extent any indebtedness specified thereunder is to the Bank or any of
the Bank’s affiliates), or (xi) of the Agreement; or (ii) in connection with any
termination for cause by UBS Financial Services Inc. of the overall customer
relationship between UBS Financial Services Inc. and the Borrower or its
affiliates, then UBS Financial Services Inc. shall, or shall cause one or more
of its affiliates, to provide as soon as reasonably possible, alternative
financing on substantially the same terms and conditions as those under the
Agreement and the Bank agrees that the Agreement shall remain in full force and
effect until such time as such alternative financing has been established.

 

6



--------------------------------------------------------------------------------



 



Margin Calls; Interest Payments

11.   Notwithstanding anything to the contrary in the Agreement, the Bank and
the Borrower acknowledge and agree that UBS Financial Services Inc. or any
affiliate thereof may, in its sole and absolute discretion, elect to:
(i) provide additional collateral to the Bank in the form of United States
Treasury Securities if and to the extent that the Borrower does not maintain in
a Collateral Account, Collateral having an aggregate lending value as specified
by the Bank from time to time; and/or (ii) satisfy any and all amounts of
accrued and unpaid interest that are otherwise due and payable by the Borrower
to the Bank under the Agreement, to the extent that the amount of any Additional
Payments under the Agreement are insufficient to satisfy any and all such
amounts.

Collateral Account Features

12.   Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following:

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”
No Credit Line Checks

13.   The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

Headings

14.   The headings of each of Section of this Addendum is for descriptive
purposes only and shall not be deemed to modify or qualify the terms,
conditions, rights or obligations described in such Section.   B.   This
Addendum may be signed in multiple original counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

[Signature page(s) follows]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

         
February 16, 2009
  EVERETT GALLAGHER, Vice President   /s/ Everett Gallagher           Date  
Print Name and Title   Signature           February 16, 2009   SCOTT LIPESKY,
Assistant Treasurer   /s/ Scott Lipesky           Date   Print Name and Title  
Signature

            UBS BANK USA
      By:   /s/ Staci Basilius         Name:   Staci Basilius        Title:  
Assistant Vice President        By:   /s/ Clint Newbold         Name:   Clint
Newbold        Title:   Assistant Vice President        UBS FINANCIAL SERVICES
INC.
      By:   /s/ Fredric T. Macholz         Name:   Fredric T. Macholz     
Title:   Branch Manager

  Date: January 30, 2009   

 

8